FILED
                            NOT FOR PUBLICATION                             MAR 26 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JAMAL ABDO AHMAD AL-JABRE,                       No. 08-71018
Mosa Nagy Mohammed,
                                                 Agency No. A075-118-945
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



JAMAL AL JABRE,                                  No. 10-72377

              Petitioner,                        Agency No. A075-118-945

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



JAMAL ABDO AHMAD AL-JABRE,                       No. 11-71534
Mosa Nagy Mohammed,
                                                 Agency No. A075-118-945
              Petitioner,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



JAMAL ABDO AHMAD AL-JABRE,                     No. 11-73875

              Petitioner,                      Agency No. A075-118-945

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued & Submitted March 14, 2013
                            San Francisco, California

Before: WALLACE, McKEOWN, and IKUTA, Circuit Judges.

       Jamal Abdo Ahmad Al-Jabre, a native and citizen of Yemen, petitions for

review of: (1) the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”); (2) its order denying his first motion to reopen based on changed
country conditions; (3) its order dismissing his motion to reconsider; and (4) its

order denying his second motion to reopen based on changed country conditions.

Our jurisdiction is governed by 8 U.S.C. § 1252.

      With respect to the first petition, substantial evidence supported the agency’s

adverse credibility determination. Al-Jabre testified inconsistently about what his

hospitalized relative purportedly said to Amal’s family member and also testified

inconsistently about what happened to his passport. Additionally, he testified

implausibly about not having encountered any immigration officials when crossing

from Mexico into the United States by car. These inconsistencies are sufficient to

support an adverse credibility finding under 8 U.S.C. § 1158(b)(1)(B)(iii). See

Wang v. I.N.S., 352 F.3d 1250, 1259 (9th Cir. 2003) (“So long as one of the

identified grounds is supported by substantial evidence . . . [this court is] bound to

accept the IJ’s adverse credibility finding.”); see also Shrestha v. Holder, 590 F.3d

1034, 1043 (9th Cir. 2010). Because Al-Jabre failed to establish that it is more

likely than not that his life or freedom would be threatened on account of a

protected ground, the agency did not err in denying his application for withholding

of removal.1



      1
       Al-Jabre does not challenge the BIA’s conclusion that his asylum
application was untimely.

                                           3
      The remaining evidence in the record does not indicate that Al-Jabre was

more likely than not to be subject to a “particularized threat of torture” “by or at

the instigation of or with the consent or acquiescence of a public official or other

person acting in an official capacity.” Dhital v. Mukasey, 532 F.3d 1044, 1051

(9th Cir. 2008) (citing 8 C.F.R. § 208.18(a)(1)). Therefore, the agency did not err

in denying his CAT claim.

      The BIA did not abuse its discretion in denying the first motion to reopen

because Al-Jabre sought asylum based on changed circumstances, but failed to

submit a second asylum application. See 8 C.F.R. § 1003.2(c)(1). Further, in light

of the IJ’s prior adverse credibility determination, Al-Jabre’s evidence was

insufficient to establish a prima facie case for relief. See Toufighi v. Mukasey, 538

F.3d 988, 997 (9th Cir. 2008). The BIA did not give undue weight to the

discrepancies in Al-Jabre’s documentation regarding his marital status.

      The BIA did not abuse its discretion in denying the motion to reconsider, as

Al-Jabre’s clarification of his own errors did not amount to an identification of

“errors of law or fact” in the BIA’s decision concerning the first motion to reopen.

See 8 U.S.C. § 1229a(c)(6)(C).

      Finally, the BIA did not abuse its discretion in denying the second motion to

reopen. The BIA did not err in relying on the prior adverse credibility


                                           4
determination and in concluding that the remainder of Al-Jabre’s new evidence did

not demonstrate changed country conditions and therefore did not demonstrate

prima facie eligibility for relief. See Toufighi, 538 F.3d at 997. Because the BIA

did not abuse its discretion in declining to reopen proceedings, it did not err in

failing to address the merits of Al-Jabre’s CAT claim.

      ALL PETITIONS DENIED.




                                           5